UNITED STATES COURT OF APPEALS
                               For the Fifth Circuit



                                     No. 96-60541
                                   Summary Calendar


                                  VICTOR LEE ROSIER,

                                                                       Petitioner,


                                         VERSUS


                      UNITED STATES PAROLE COMMISSION,

                                                                       Respondent.




              Appeal from the United States District Court
                   for the Northern District of Texas
                                  February 24, 1997


Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:

     The    Mexican       Federal    Judicial      Police   arrested   Victor   Lee

Rosier, a United States Citizen, in Tijuana, Mexico, near the

Ysidoro port of entry to the United States, when they found him

parked   in    a    van    containing     marijuana.        The   arrest   occurred

following     a    search    of    the   vehicle    Rosier   was   driving   which

discovered three tool-parts boxes holding 146.25 kilograms of

marijuana.         Rosier was convicted and sentenced in Mexico for

possession of marijuana.            Pursuant to the Treaty on Executions of

Penal Sentences, Nov. 25, 1976, U.S.-Mex., 28 U.S.T. 7399, T.I.A.S.
No. 8718, Rosier was transferred to the United States to serve his

sentence.

     Upon transfer, the Parole Commission determined a release date

and a period and conditions of supervised release for Rosier.           See

18 U.S.C. § 4106A(b)(1)(A).         At the transfer hearing, and in an

interview with the probation officer, Rosier explained that Victor

Vega, for whom he worked as a landscaper, asked him to help move

the van to a friend’s house.        Rosier stated that Vega promised to

pay him a “certain amount of money” after the vehicle was delivered

to his friend’s house across the border.            Rosier explained to

Mexican authorities that although he was never told that marijuana

was in the van, he suspected this might be the case given the

amount of money he was to be paid and that those persons involved

had many weapons at their home and on their persons.          Rosier also

explained to the Mexican authorities that he had received money for

driving the van for “Victor N.” on other occasions.

     On October 6, 1994, Rosier and Vega crossed the border from

California and entered Tijuana, Mexico, to retrieve the van.            Vega

gave the keys to the van to Rosier and Rosier followed Vega to the

friend’s house, where Rosier was instructed to give the keys to

Vega’s friend.    Rosier parked the van at Vega’s friend’s house and

delivered the keys.         Rosier was subsequently arrested.        Vega’s

friend identified Rosier as the driver of the van.                   Mexican

authorities     convicted     and   sentenced   Rosier   to   five    years

imprisonment.




                                      2
     After his transfer to the United States, the probation officer

calculated Rosier’s base offense level at 26 by using the United

States federal offense of possession of marijuana with intent to

distribute, 21 U.S.C. § 841(b)(1)(B), which was the offense most

analogous to Rosier’s criminal offense in Mexico.                See 18 U.S.C. §

4106A(b)(1)(A).

     At    his     transfer     hearing,        Rosier    requested     a    downward

adjustment for a “minor” or a “minimal” role contending that he was

no more than “a mule, perhaps even an unwitting mule.”                      The Parole

Commission determined that Rosier’s sentence should be adjusted

downward for his “minor” role in the offense, stating that “[h]e

clearly fits the profile of a mule and according to the testimony

was not even aware that drugs were involved, although he did

suspect that they may in some way be involved.”                   A base offense

level of 24, with the minor role reduction, combined with Rosier’s

criminal    history       category   of        II,   resulted   in    a     guideline

imprisonment range of 57-71 months.

     Rosier       appeals     from   the       Parole    Commission’s       decision,

contending that the Parole Commission clearly erred when it reduced

his sentence for a “minor” role in the offense instead of applying

the guideline reduction for his “minimal” role, which carries a

greater downward reduction.           Assuming Rosier raised this issue

below,1    we    review   the   Commissioner’s          determination       under   the

sentencing guidelines de novo.            See Molano-Garcia v. United States

     1
        The Parole Commission contends that Rosier failed to
object to his sentence below and raises this objection for the
first time on appeal.

                                           3
Parole Comm’n, 965 F.2d 20, 23 (5th Cir. 1992).                We review the

Parole Commission’s factual findings for clear error.              See Id.

     The United States Sentencing Guidelines2 distinguish between

a “minor” and “minimal” participant in the commentary, noting that

minimal status is “intended to cover defendants who are plainly

among the least culpable ... [and a] defendant’s lack of knowledge

or understanding of the scope and structure of the enterprise and

of the activities of others is indicative of a role as minimal

participant.”       See   U.S.S.G.    §   3B1.2,    comment.    (n.1).     The

commentary further states that the “downward adjustment for a

minimal participant will be used unfrequently” and provides an

example of a one-time courier recruited to smuggle a small amount

of drugs as an appropriate candidate for minimal participant

status.    U.S.S.G. § 3B1.2, comment. (n.2).        A “minor” participant,

on the other hand, is described as “any participant who is less

culpable than most other participants, but whose role could not be

described as minimal.”       U.S.S.G. § 3B1.2, comment. (n.3).

     Whether to apply the “minor” or the “minimal” adjustment to a

sentence involves a determination that is heavily dependent upon

the facts of the particular case.         An offender’s status as a mere

courier    does   not   necessarily   mean   that   he   is    entitled   to   a

reduction in sentence.       See, e.g., United States v. Bethley, 973
F.2d 396, 401 (5th Cir. 1992) (holding that a transporter of drugs

is not entitled to a minor or minimal participant status).



     2
         U.S.S.G. § 3B1.2.

                                      4
     After carefully reviewing the briefs, the record excerpts and

relevant portions of the record itself, we hold that the Parole

Commission    did    not    err   in   applying   the   “minor”   participant

departure rather than the “minimal” participant departure in this

case.   Rosier admitted to Mexican authorities that he had driven

the vehicle on other occasions and that he was paid large sums of

money for doing so.        He also admitted that he suspected that drugs

were in the van.      Rosier cannot, therefore, reasonably assert that

he lacked knowledge or understanding of the enterprise to the

degree necessary to support a reduction as a minimal participant.

For the foregoing reasons, we AFFIRM the decision of the Parole

Commission.

                    AFFIRMED.




                                        5